Case: 12-20393       Document: 00512271496         Page: 1     Date Filed: 06/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 12, 2013
                                     No. 12-20393
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BARRY WALTER BUJOL, JR.,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-368-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Barry Bujol, Jr., was convicted, following a bench trial, of attempting to
provide material support to a designated terrorist organization in violation of
18 U.S.C. § 2339B(a)(1) and (d)(1)(D), and aggravated identity theft in violation
of 18 U.S.C. § 1028A(a)(2). He was sentenced to a total of 240 months of
imprisonment and two concurrent three-year terms of supervised release. He
was also ordered to pay a $100 assessment as to each count, for a total of $200,
and a $10,000 fine.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20393     Document: 00512271496      Page: 2    Date Filed: 06/12/2013

                                  No. 12-20393

      Bujol, who is represented by counsel in this appeal, argues that the district
court erred in granting his request to waive his right to counsel and represent
himself at trial.    Although the Sixth Amendment provides a right to the
assistance of counsel, “the Constitution does not force a lawyer upon a
defendant.”     Faretta v. California, 422 U.S. 806, 814-15 (1975) (internal
quotation marks omitted). A defendant has the right to represent himself at
trial. Id. at 819-20; United States v. Cano, 519 F.3d 512, 515 (5th Cir. 2008). To
exercise the right to represent himself, the defendant must knowingly and
intelligently forgo counsel, and his request to proceed without counsel must be
clear and unequivocal. Cano, 519 F.3d at 516. If a defendant clearly and
unequivocally informs a trial court of his desire to represent himself — which is
not disputed in this case — the judge “must hold a Faretta hearing to determine
whether the defendant is ‘knowingly and intelligently’ forgoing his right to
appointed counsel and whether, by post-invocation action, he has waived the
request.”      Id. at 516.     We review claims concerning the right of
self-representation de novo. Id. at 515-16.
      In support of his argument, Bujol asserts that the district court failed to
adequately follow the guidelines set forth in the BENCHBOOK FOR U.S. DISTRICT
COURT JUDGES (benchbook), failed to give proper consideration to his lack of legal
knowledge and experience, and failed to heed trial counsel’s concerns about
Bujol’s ability to represent himself. He argues that the court’s failure to consider
those issues resulted in a trial that was “significantly skewed” in favor of the
Government.      He points to certain aspects of his trial performance to
demonstrate that he was “out of his league” in representing himself in a case of
this nature.
      The inquiry is not whether Bujol was well qualified to represent himself
at trial but whether he was cautioned by the district court about the dangers of
self-representation such that his decision to represent himself was made
knowingly and intelligently and with open eyes. See Cano, 519 F.3d at 516; see

                                         2
    Case: 12-20393       Document: 00512271496     Page: 3      Date Filed: 06/12/2013

                                    No. 12-20393

also Faretta, 422 U.S. at 833-34 (indicating that even where a defendant
conducts his defense to his own detriment, his choice to proceed without counsel
must be honored). The record reflects that he was so cautioned. The district
court    counseled     Bujol   about    the   dangers     and     disadvantages      of
self-representation and its warnings and admonishments were substantively the
same as those recommended by the benchbook. Even so, the district court was
not required to follow any specific script or to recite the questions set forth in the
benchbook when conducting the hearing. See United States v. Jones, 421 F. 3d
359, 363 (5th Cir. 2005). Indeed, this court has “approved warnings much less
thorough than the guidelines presented in the bench book.” Id.
        We find no error in the district court’s decision to grant Bujol’s request to
waive his right to counsel and represent himself. The district court considered
the proper factors during the Faretta hearing, and it is apparent from the record
that the court was satisfied that Bujol understood “the nature of the charges, the
consequences of the proceedings, and the practical meaning of the right he [was]
waiving.” See Cano, 519 F.3d at 517. Having failed to demonstrate that the
waiver of his right to counsel was not knowing or voluntary, Bujol “cannot . . .
complain that the quality of his own defense amounted to a denial of ‘effective
assistance of counsel.’” Faretta, 422 U.S. at 834 n.46 (internal quotation marks
and citation omitted).
        The judgment of the district court is AFFIRMED.




                                          3